Citation Nr: 1824658	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-29 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a thoracic spine disability, claimed as a back condition, from June 2010 spinal cord stimulator implant surgery at a VA medical facility.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2013 rating decision in which the RO, inter alia, denied entitlement to compensation under 38 U.S.C. § 1151 for a back condition.  In May 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014. 

In November 2016, the Veteran presented testimony during a Board Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

Although the Veteran identified a back condition as the claimed disability, the medical and lay evidence indicates the additional disability specifically pertains to the thoracic spine.  The Board has recharacterized the disability on the title page accordingly.    

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The provisions of 38 U.S.C. § 1151 afford compensation benefits for "qualifying additional disability" in the same manner as if the additional disability were service-connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct, and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a "qualifying additional disability," the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment or examination or (2) an event not reasonably foreseeable.  38 U.S.C. § 1151 (2012).  See also 38 C.F.R. § 3.361   (2017).

The Veteran asserts that he developed an additional back disability following a June 2010 spinal cord stimulator implant at the Richmond VA Medical Center (VAMC).  At the hearing, he acknowledged having an extensive preoperative consultation about the procedure, but stated that he was unaware that thoracic spine pain would be a complication.  November 2016 hearing transcript, p. 7-8.  Medical records prior to the surgery indicate that the Veteran had low back pain with radiculopathy.  Following the surgery, the Veteran sought VA and private medical treatment for persistent thoracic spine pain associated with the June 2010 surgical incisions.  Notably, December 2010 VA treatment records included thoracic spine physical findings of hardened scar tissue and extreme tenderness.  Then, in March 2016, a private surgeon removed the spinal cord stimulator implant at issue.   

The Board finds that a remand to obtain an examination and appropriate medical opinions is warranted in connection with this claim.  VA has not afforded the Veteran a VA examination or otherwise obtained any medical opinions, and there is no medical opinion of record that addresses whether the Veteran's post-operative thoracic spine disability as caused by or accelerated beyond its natural progression by the June 2010 spinal cord stimulator implant; and, if so whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  The opinions requested herein will assist the Board in rendering a fully informed decision on the Veteran's claim for compensation under 38 U.S.C. § 1151.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As such, on remand, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician.  The Veteran is hereby advised that the failure to report for the scheduled examination, without good cause, may well result in denial of his claim).  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.

Then, review of the available Richmond VAMC records does not include the June 23, 2010 spinal cord stimulator placement operation report and a complete copy of the consent form for this procedure.  These records must be obtained.  

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran are from July 26, 2016 at the Hampton VAMC.
On remand, the AOJ should obtain updated records of VA evaluation and/or treatment of the Veteran.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization, for VA to obtain, records of any treatment from any private (non-VA) provider(s). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matter on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain a full copy of the June 23, 2010 consent document for the spinal cord stimulator implant and a full copy of the June 23, 2010 operative report from the Richmond VAMC.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from the Hampton VAMC (dated since July 26, 2016).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the thoracic spine disability that is not currently of record.  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain medical information in connection with his claim under 38 U.S.C. § 1151.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After reviewing the evidence of record, the physician should clearly identify all disability(ies) of the thoracic spine and region documented in the record since June 23, 2010 (even if now asymptomatic or resolved). 

Then, with respect to each such identified disability, the physician should provide an opinion, consistent with the record and sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that disability was caused or accelerated beyond its natural progression by the June 23, 2010 spinal cord stimulator placement operation.
 
If so, the physician should also opine whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran an SSOC that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


